Citation Nr: 0530995	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO. 01-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an evaluation in excess of 40 percent for 
gouty arthritis.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1981 until 
September 1985 and again from May 1986 until December 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an increase from a 20 percent rating.  In March 2003, a 
hearing was held before the undersigned at the RO in St. 
Petersburg.   

In a decision dated in August 2003, the Board granted an 
increased rating to 40 percent, and denied a rating in excess 
of 40 percent.  The veteran then appealed to the U.S.  Court 
of Appeals for Veterans Claims (Court).  In a November 2004 
joint motion to the Court, the parties requested that that 
part of the Board decision that denied a rating in excess of 
40 percent be vacated and remanded; a November 2004 Court 
order granted the joint motion.  

Thereafter the case was returned to the Board.  In March 
2005, more than 90 days after the case was certified to the 
Board, the veteran's current representative wrote to advise 
VA of his representation of the veteran, and to request a 
second Board hearing.  In March 2005, he was requested to 
submit a motion showing good cause as to why another hearing 
should be scheduled.  He responded with such a motion in 
April 2005, and in May 2005, was notified that a Board 
hearing had been scheduled for July 12, 2005.  Neither the 
veteran nor his representative appeared for that scheduled 
hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.

2.  The veteran's gouty arthritis is productive of complaints 
of pain, redness, heat, swelling, and limited motion on 
flare-ups.

3.  Anemia has not been shown.

4.  The veteran's flare-ups of gouty arthritis are not 
severely incapacitating exacerbations, or prolonged.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for gouty arthritis are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Increased disability ratings-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Private medical records dated in 1998 reflect treatment for 
gout.  A July 1998 report contained a diagnosis of an acute 
gouty episode regarding the second toe metacarpophalangeal 
(MCP) joint, right foot.  The veteran stated that he had 3 to 
4 such episodes a year, occurring mostly in the knee or first 
MCP joint of the right foot.

An August 1998 private treatment report revealed another 
gouty episode on second and third toes of the right foot.

A private treatment report dated November 1998 demonstrated 
pain and swelling of the right elbow times 5 days.  A 
complete blood count showed abnormal findings.  Gout was 
diagnosed.

The veteran was examined by VA in February 1999.  Currently, 
the veteran was employed as an executive assistant to a 
county manager, and he said he was quite active in that job.  
On examination, the veteran weighed 217 pounds.  At that 
time, there was no abnormality of the veteran's spine, 
shoulder, wrist, hips, knees, ankles and elbows.  There was 
no limitation of motion as to any joint.  There was no 
evidence of acute gout.  It was also noted that the veteran 
had pain and tenderness in the abductor tendon of the left 
fifth finger.  However, that discomfort was due to a recent 
injury that occurred when the veteran was playing with his 
son.

X-rays taken in conjunction with the February 1999 VA 
examination revealed slight hallux valgus angulation at the 
first metatarsal phalangeal joint.  It was noted that such a 
finding could indicate early gout changes, or a mild bunion.  
A complete blood count (CBC) disclosed normal findings.  

Also in February 1999, a VA outpatient report shows that the 
veteran had requested gout medication.

An April 1999 VA outpatient treatment report contained 
complaints of gout in the elbow, feet and knees.  He stated 
that when he experienced gout pain, the level of discomfort 
was a 9 out of 10.

In an April 1999 statement, the veteran reported that since 
separation from service, he had experienced four 
incapacitating flare-ups of gout.  On each occasion he was 
forced to leave work and seek medical help.

A May 1999 VA treatment report showed an assessment of gout.  
There was no pain at that time.

A June 1999 VA outpatient treatment report shows further 
treatment for gout.  The veteran complained of a flare-up of 
his left hand and right knee.  He stated that his pain level 
was at 9.

In February 2000, the veteran was treated by VA for episodes 
of hand pain and swelling.  He weighed 219 pounds.  He also 
complained of foot swelling.  X-rays taken at that time 
detected localized swelling at the fourth PIP joint, right 
hand.  Such swelling could represent a manifestation of gout 
or localized lesion such as a ganglion infection.  There were 
no stigmata of late gout.

VA outpatient treatment reports dated May 2000 showed 
complaints of joint pain.  Specifically, the veteran 
experienced constant aching and throbbing in his right elbow 
and wrist, times one day.  Activity exacerbated his symptoms.  
He weighed 207 pounds.

A private medical report dated May 2000 revealed complaints 
of pain in the right big toe.  He also complained of left 
knee pain.  The veteran described the condition as a gout 
flare-up.  The right great toe was red and swollen.  Both the 
right great toe and the left knee were tender and warm.  
There was no erythema.

A VA x-ray of the right hand taken in June 2000 showed 
swelling of the PIP joint.  The radiologist noted that such 
localized swelling could represent a manifestation of gout or 
localized lesion such as a ganglion infection.  There were no 
stigmata of late gout.

In September 2000, the veteran presented for VA outpatient 
treatment with complaints of soreness in the middle finger of 
his left hand.  A VA radiological report dated September 2000 
showed possible slight swelling at the PIP joint of the third 
ray, left hand.

In March 2001, the veteran was seen for follow-up.  He 
weighed 210 pounds, and denied current pain.  The assessment 
was that his gout was well-controlled.  

In a September 2001 VA outpatient treatment report, the 
veteran complained of weight loss without trying.  He weighed 
186 pounds.  He denied any current pain.  The assessment was 
low back pain, esophageal reflux, chest pain, not otherwise 
specified, and gout, not otherwise specified.  A number of 
laboratory studies were undertaken, including hematology, 
which was normal, and serum uric acid, which was elevated at 
8.8, with 2.5 to 7.5 noted to be the normal reference range.  

The veteran was most recently examined by VA in February 
2002; at this time, he weighed 201 pounds.  He reported gout 
flare-ups about 4-5 times per year, usually affecting his 
hand and his feet, rarely his knees and his right elbow.  He 
currently took Allopurinol.  For flare- ups he took Indocin.  
He stated that each acute attack took about 3 days to settle 
down.  He complained of morning stiffness in his hand.  
Unless he was having an acute attack, his feet, knees and 
right elbow did not bother him.  He wore no brace or 
assistive device and never had surgery on any of the affected 
joints.

Objectively, the veteran walked without an antalgic gait.  
Both knees were examined and had no abnormal appearance.  
There was no obvious deformity, nor was there swelling, 
discoloration, increased warmth or effusion of either knee.  
There was also no tenderness to palpation of either knee.  He 
had a painless range of motion of both knees, with full 
extension and flexion greater than 150 degrees.  There was no 
evidence of laxity or instability.

Both feet were examined.  There was evidence of some 
osteophyte formation and degenerative change of the first 
metatarsal phalangeal joint of the left foot.  He had some 
limited and painful motion of the great toe, left foot, with 
20 degrees of dorsiflexion and 10 degrees of plantar flexion.  
The remainder of the foot examination revealed painless 
unrestricted motion.

Both hands were examined, and there was some mild swelling of 
the PIP joint of the third digit, left hand.  However, the 
veteran had full motion of all the joints of all the fingers 
without deformity of the left hand.  The right hand had some 
mild swelling of the PIP joint of the fourth finger.  There 
was no restricted motion of that finger or any other finger 
of the right hand.  He had good strength.

Examination of the veteran's right elbow revealed no 
deformity or tenderness.  He had a painless range of motion.  
There was no swelling, effusion, discoloration or increased 
warmth of the right elbow.  He had full extension at 0 
degrees and flexion greater than 150 degrees.  Supination and 
pronation were greater than 90 degrees.

Following physical examination, the veteran was diagnosed 
with gout.  The examiner stated that, in his opinion, the 
veteran's gout could and probably will go through periods of 
flare-up.  His strength, range of motion and coordination 
would be altered during such occasions.  The examiner stated 
that it was not possible to comment with any degree of 
medical certainty as to the frequency of such flare-ups or to 
what extent the veteran's functionality deviated as a result 
of them.

The veteran offered testimony before the undersigned at a 
hearing in March 2003.  He stated that he saw a VA doctor 
about every 6 months for his gout condition.  He explained 
that he was getting better at predicting when a flare-up was 
imminent and that he would take Indocin, his prescribed anti- 
inflammatory, ahead of time to mitigate the effects of the 
exacerbation.  He stated that his present treatment course 
involved only medication, and not therapy.  In service he 
also received therapy for the condition.  During flare-ups he 
would take 2 capsules of 25 milligrams each, 3 times daily.  
He stated that the medication helped significantly.

The veteran was asked to describe the severity of his flare- 
ups.  He responded by stating that the pain was severe and 
his joints would become swollen, warm and red.  During flare- 
ups, even bedsheets hurt his feet.  He could not walk and 
typically would experience a fever and nausea.  Regarding 
swelling, he stated that his knees have swollen to such an 
extent that needles had to be stuck in to drain the fluid.  
He said he often had to force his foot into a shoe.

Further regarding his flare-ups, the veteran reported that 
some episodes had a sudden onset, while others occurred more 
gradually.  His flare-ups generally occurred in the mornings 
and evenings, with probably more frequency with respect to 
the latter.  He stated that the joints most affected were the 
big toes, both knees, his elbow (does not specify which) and 
in his finger joints.  The onsets were frequently caused by 
trauma, such as banging his knee or stubbing his toe.

With respect to the frequency of his flare-ups, the veteran 
was asked whether he had 3 or more episodes per year.  He 
answered that he would if not for his medicine.  He stated 
that there were more than 3 times per year that he was 
required to medicate to fend off an impending flare-up.  He 
remarked that, even with the medication, he would sit on the 
couch and wait for the flare-up to resolve.  He stated that 
it could take a day or a day and a half before the joints 
would start to loosen up and the pain would resolve.  He 
stated that some flare-ups took 3 or 4 days to resolve.  He 
also had a very severe flare-up in the knees during service 
that took 2 weeks to resolve and another 2 weeks of therapy 
to walk normally again.  He remarked that since he separated 
from service the episodes of gout to his knee have not been 
nearly as severe as that one occasion.  He stated that his 
knees were still bothered by long drives.

Another topic discussed at the March 2003 hearing was the 
occupational impact of the veteran's gout.  The veteran 
testified that he was employed as a county administrator.  He 
stated that during flare-ups, if he did not take medication, 
he would not be able to perform his duties.  Even with his 
medication, with flare-ups involving the right hand, he would 
not be able to write, and would have to type on the computer 
with just one hand.  He stated that the episodes to his 
fingers resolved quickly, and that he only faced such 
occupational adversity for a day or two during any given 
flare-up.

The veteran was asked whether his gout caused him to miss 
work.  He explained that during a flare-up period that lasted 
for consecutive days, he would not call in sick to work every 
day.  Instead, he would try to limit his absence to one day 
or a half-day.  He stated that he used to require 4-5 sick 
days for his condition, but as he became more proficient at 
gauging when an onset would begin, and countering the flare- 
up with medication, he was able to miss less days of work.  
He reported that in the last year, he only missed 1 or 2 days 
of work due to his service-connected gout.

Analysis

The veteran's gouty arthritis is currently rated under 
Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Code 5017 
(2005).  Under this Code, a 20 percent evaluation is 
warranted where there are one or two exacerbations a year in 
a well-established diagnosis.  A 40 percent evaluation is 
warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent evaluation applies where the 
evidence demonstrates symptomatology less than the criteria 
for 100 percent, but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year, or a lesser 
number over prolonged periods.  Finally, a 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  A note to Diagnostic Code 
5002 states that ratings for an active process will not be 
combined with ratings for chronic residuals.  Instead, the 
higher of the 2 evaluations should be assigned.

In the non-vacated portion of the August 2003 Board decision, 
the Board granted a 40 percent rating for gout.  The question 
remaining for consideration is whether a rating in excess of 
40 percent is warranted.  In order to be entitled to the 
next-higher 60 percent evaluation, the evidence must show 
symptoms more closely approximating "weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods."  38 C.F.R. § 
4.71a, Code 5002.  

Addressing the first set of alternative criteria, "weight 
loss and anemia productive of severe impairment of health," 
while weight loss to 186 pounds was shown in September 2001, 
the medical evidence does not show that this was attributed 
to gout; at that time, although the veteran had an elevated 
uric acid level, he had no complaints of pain.  In any event, 
by the time of the February 2002 VA examination, his weight 
had returned to 201 pounds (the veteran is between 73 and 74 
inches tall), within the approximate range of weights ranging 
from 207 to 221 pounds shown from April 1999 to March 2001.  
Moreover, a diagnosis of anemia has not been shown.  In this 
regard, while a complete blood count (CBC) in November 1998 
showed some abnormal findings, anemia was not diagnosed, and 
blood studies since then, in February 1999 and September 2001 
were entirely normal.  There is no evidence of a medical 
diagnosis of anemia.  Since severe impairment of health must 
be produced by both anemia and weight loss, further 
discussion of the episode of weight loss, or of severe 
impairment of health, is not necessary in the absence of a 
diagnosis of anemia.  

As to whether the evidence reveals 4 or more "severely" 
incapacitating exacerbations per year, while the Code section 
does not define what constitutes a "severely incapacitating 
exacerbation," elsewhere in the Rating Schedule, an 
"incapacitating episode" is defined as a period of acute 
signs and symptoms (due to intervertebral disc syndrome) that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  
Although limited to that particular diagnostic code, this 
gives some idea of the level of impairment contemplated by 
the term "incapacitating."  

In its previous grant of a 40 percent rating based on 
incapacitating exacerbations, the Board found the evidence to 
be in equipoise, and concluded that demonstrated episodes of 
pain and swelling could be said to be incapacitating.  In 
addition, the Board found that the veteran's testimony 
regarding continued incapacitating episodes was credible.  

However, since the criteria for the 40 percent rating include 
"incapacitating exacerbations," the Board concludes that by 
the addition of the term "severely" to "incapacitating 
exacerbations" in the criteria for a 60 percent rating, 
something beyond mere "incapacitating exacerbations" is 
contemplated.  

In the joint motion for remand, the parties stipulated that 
the Board relied upon its own definition of "prolonged" and 
"severe" without an independent evidentiary basis, which 
was impermissible and could not form the basis of a negative 
finding.  

Obviously, the joint motion is correct that the words 
"prolonged" and "severe" are not defined in VA's Rating 
Schedule.  However, rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  Even if use of terminology such as "severe" and 
"prolonged" were shown in the record, although such 
evidence would be considered by the Board, it is not 
dispositive of an issue.  Rather, the Board must make a 
determination after reviewing all the evidence in the file.

The Board disagrees that a determination whether the veteran 
has severe or prolonged episodes of gout needs some 
independent evidentiary basis.  Rather, this is exactly what 
the Board has jurisdiction to do - evaluate all the evidence 
and determine whether the criteria for a certain rating are 
met.  Unless the Board's determination was clearly erroneous, 
a fact not stated in the joint motion in this case, then 
there does not seem to be any legal error in this case.

However, even omitting any independent characterization of 
"severe," or "prolonged," the result would be the same in 
this case.  The medical evidence throughout the appeal period 
does not document a single episode, exacerbation, or flare-up 
of gout that was medically characterized as "severe," 
"incapacitating," "severely incapacitating," or 
"prolonged."  The veteran himself has not referred to them 
as "severe" or "prolonged."  In reviewing the records 
pertaining to the episodes identified by the veteran as 
"incapacitating," the medical evidence shows those to have 
been manifested by tenderness, redness, and swelling in a 
single area, such as the right foot or the right elbow.  
Although in April 1999, episodes in the elbow, feet, and 
knees were referred to, the examination at that time noted 
that he was without pain, and it was concluded that his gout 
had stabilized.  In February 2000, the veteran reported, by 
telephone, that he "has had three episodes of hand pain and 
swelling and foot swelling.  Needs documentation for VA 
benefits."  However, there is no medical evidence of 
objective findings on that occasion.    

Moreover, since May 2000, when he had "mild" redness, heat, 
and swelling in the right wrist, there have been no 
clinically documented exacerbations of gout at all.  The 
veteran testified, at his hearing in 2003, that the first 
year (presumably, 1998), he had taken 4 or 5 sick days due to 
gout, decreasing in subsequent years to about 1 or 2 days in 
the previous year.  The most recent examination, in February 
2002, disclosed gout with recurrent flare-ups, with evidence 
of early arthritic changes of the proximal interphalangeal 
(PIP) joint of the third digit of the left hand, the PIP 
joint of the fourth digit of the right hand and the great toe 
of the left foot.  

Thus, there is no medical, or even lay, evidence referencing 
"severely" incapacitating exacerbations at all, let alone 4 
or more times per year.  Similarly, the record is devoid of 
any specific reference to "prolonged" exacerbations.  
Moreover, since the criteria for rating gout as an active 
process are not based on limitation of motion, 38 C.F.R. §§ 
4.40 and 4.45 (DeLuca criteria) are not for application.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this regard, 
the Board observes that the diagnostic criteria are based on 
flare-ups.  

The Board has also considered whether a rating in excess of 
40 percent could be obtained by virtue of the veteran's 
chronic residuals of gouty arthritis, as measured by 
limitation of motion of the parts affected.  Thus, 
consideration was given to Diagnostic Codes 5206 (forearm 
flexion), 5207 (forearm extension), 5215 (wrist), 5260 (leg 
flexion), 5261 (leg extension) 5271 (ankle), and 5278 (claw 
foot, pes cavus, acquired).  As demonstrated at his VA 
examination in February 2002, the veteran's joints had full 
and painless range of motion, with the exception of the left 
great toe, for which there was some limited and painful 
motion with 20 degrees of dorsiflexion and 10 degrees of 
plantar flexion.  However, Diagnostic Code 5278, which 
addresses limited motion of the great toe, only affords a 10 
percent evaluation and thus cannot serve as a basis for a 
rating in excess of 40 percent here.

Finally, the evidence does not reflect that the veteran's 
gouty arthritis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Indeed, the 
veteran testified that, even during flare-ups he generally 
would miss only a half-day or a single day of work.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In sum, the evidence shows that gouty arthritis has not 
resulted in anemia, nor have any flare-ups been characterized 
as "severely incapacitating" or "prolonged."  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the first three elements of the VCAA 
notice requirements have been satisfied by virtue of a letter 
sent to the appellant in August 2001.  Since the letter fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to element (4), the Board notes that the RO's 
2001 letter did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1), which 
contains the "fourth element," in the May 2002 supplemental 
statement of the case.  The Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the VCAA letter.  

He was also asked at the March 2005 hearing whether he had 
any evidence in his possession to submit, and he responded 
negatively.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  He was also given 
additional time following the joint motion to submit evidence 
in support of his claim, but he did not do so.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini, 
supra, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the appellant in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), and, after the notice 
was provided, the case was readjudicated and a supplemental 
statement of the case, which included 38 C.F.R. § 
3.159(b)(1),  was provided to the appellant in 2002.    

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

The veteran's private and VA post service clinical reports 
are associated with the claims file.  Moreover, the veteran's 
contentions are affiliated with the claims file, and a 
transcript of the veteran's March 2003 personal hearing 
before the undersigned is of record.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  The appellant was afforded medical 
examinations in 1999 and 2002 to evaluate the severity of his 
gout.  Reexamination will be requested whenever VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
There is no evidence suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
See VAOPGCPREC 11-95 (the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted).   The 1999 and 2002 VA examination reports are 
thorough and are supported by the other evidence of record.  
There is no rule as to how current an examination must be, 
and the Board concludes the last examination in this case is 
adequate upon which to base a decision.

Subsequent to the 2003 Board decision, the veteran retained 
counsel as his representative, and appealed to the Court.  
After the Board decision was vacated, the representative 
filed a motion for a Board hearing; however, both the veteran 
and counsel failed to appear at the hearing.  In a subsequent 
written statement received in July 2005, the veteran's 
representative did not make any new arguments, but referred 
to the joint motion for remand.  In the joint motion, no 
allegations of any failures in the duty to assist or notify 
were made; the sole basis for the motion was inadequate 
reasons and bases.  See Mayfield, supra, at 121 (if claiming 
to have been prejudiced by inadequate notice, the appellant 
must identify, with specificity, how the notice was 
defective, what evidence would have been obtained or 
requested, and how the lack of notice and evidence affected 
the essential fairness of the adjudication).  Considering 
that the veteran is now represented by a private attorney, 
who is more than familiar with VA process and VCAA 
requirements, it appears there is no dispute in this case as 
to VCAA compliance.

VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, he is not 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  



ORDER

An evaluation in excess of 40 percent for gouty arthritis is 
denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


